Title: Cotton Tufts to Abigail Adams, 1 December 1784
From: Tufts, Cotton
To: Adams, Abigail


     
      My Dear Cousn
      Weymouth Decr. 1. 1784
     
     Your letter from Autueil near Paris of Sept. 8 gave me great Pleasure as it assured me of Your safe Arrival in France and of Your being once more in a Family State with the dear Partner of Your Life—whose arduous Labours and pressing Cares will be greatly alleviated, a Happiness which He has undoubtedly long wished for; and which the peculiar Scituation of Things prevented. May You both enjoy every Good. But I find by Your entertaining Account of Your Family Appendages, that We must not look for it in Paris, to be held in Duress is painfull, whether held by Servants by Lords or Crownd Heads, it matters not. Custom may as effectually produce it when under the Sanction of a soveregn as an express order from him, and every one that has to do with a foreign Court I suppose must wear Shackles. I take it to be a matter of Course and so it becomes tolerable. I remember a Story of Doctor Busby a famous Schoolmaster in England. A Frenchman strolled into his School, the Dr. ordered his Scholars to set him upon a Wooden Horse and gave him a Flogging for his Impertinence. The Frenchman went off swearing and as soon as possible seized upon a Pen wrote a Challenge to Dr. Busby and sent it by a Porter. The Porter entred and presented the Note. The Dr. upon reading it, immediately orderd the same Discipline to the Porter. The Porter filld with Rage sought his Employer with a Determination of Revenge. But upon comparing Notes they found themselves both in the same Predicament and parted in good Nature. I am sorry to find that foreign Customs and Manners are so rapidly gaining Ground amongst us. I am told that a Mrs. Haley is forming her Family much upon the Plan represented in Yours. You may easily guess what Influence her Example and that of a few others will produce.
     You will find by my Letter to Mr. Adams that agreeable to his Power and Instructions given me I have bargaind for some Salt Marsh and propose in a Day or two to treat with James Thair for the Pasture, but am of the Opinion, that his Interest will be more effectually served by laying out spare Moneys in public Securities. Our consolidated State Notes have risen to 8/ and 9/pr £ whilst the final Settlement Certificates given to the Army fetch but from 2/10 to 3/4, Loan office Continental Notes 6/8pr £—these however will rise. As the Difference of Exchange, is at present with London, there would an Advantage arise to you in having Bills drawn on you and placing Your Money in any Productive Interest here, Bills being 6 P Cent above par. If You should have Cash to spare.
     I have mentioned also the Necessity of putting a New Roof on Your House in Boston, and am of opinion it would be best to raise it even with the adjoyning Buildings. Green has raised his since You went away.
     Pheebe has been exceeding attentive to the Preservation and cleanliness of Your House and Houshold Stuff, and Your Farm is well managed by Pratt at present. He has asked me to refund part of a Town Tax paid by him, alledging that You gave him assurances that he should pay no more than his Tax of the Customary and ordinary Taxes of the Town, but such part as should be laid for payment of past Debts should be remitted to him.
     Masters Charles and Thos. were well last Week. A Dancing School is kept at Haverhill through the Winter Evenings. Mr. Shaw mentioned it the other day in a Letter and I have advised him to send them and have furnished him with Money for the Purpose. I hope it will meet with Yours and Mr. Adams Approbation. I conceive that it will be much better for them to acquire the Art, at least so far as to give them a proper Air before they enter College rather than Afterwards. The only Objection to Charles’s attending the School must be, the taking off his Attention at a Time, when the closest Application was necessary in order to fit him for an honorable Admission in to College next Year, but I flatter myself his Uncle will take Care that he does not receive any Injury..... I have been your Almoner and witness to the Pleasure and Joy springing from the Widows Heart.
     Brother Quincy has been confined with the Rheumatism and in severe pain for some Days past, but seems to be somewhat Better. Mrs. Tufts’s Cough still continues, otherwise in her former State. She begs to be remembered to You and Mr. Adams. Sometimes she mourns for the Climate You reside in, fearing the ensuing Winter with anxious Dread, having suffered so much in the last. Pray give me what Politics You may be acquainted with and may communicate, for I cannot expect much from my Friend, whose Correspondence is so large as to allow but a small Portion to my Share. Pray remember us to Cousin Nabby, her Health and Happiness will We hope suffer no Diminution from her Tour abroad. Cousin John I hope We shall eer long see at Cambridge.
     
      Adieu. May the best of Heavens Bless and attend Yours.
      Cotton Tufts
     
    